Citation Nr: 1527096	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1946 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA Regional Office (RO) in Cheyenne, Wyoming.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

As service connection for tinnitus has been granted, in-service acoustic trauma is conceded.  The Veteran's service treatment records (STRs) show that he had hearing acuity of 20/15 and 15/15 on whispered voice tests in November 1946 and in an undated examination, respectively; and 15/15 on whispered and spoken voice tests in December 1949 and February 1953.  His July 1966 retirement examination showed his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
0 (10)
20 (25)
LEFT
5 (20)
5 (15)
0 (10)
5 (15)
0 (5)
In his report of medical history, he denied hearing loss.  The Veteran's STRs show several instances of ear infections throughout his military service.  

Post-service treatment records reveal that the earliest diagnosis of bilateral hearing loss was in August 2010.  

The Veteran was afforded a VA examination in May 2013.  A bilateral hearing loss disability as defined by VA was shown.  The examiner opined that the Veteran's bilateral hearing loss was not as least as likely not caused by or a result of an event in military service.  The rationale was that the Veteran's retirement audiogram showed hearing within normal limits and there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  The examiner also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  A positive nexus opinion regarding tinnitus was provided.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has bilateral hearing loss as defined by VA.  It also shows that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his bilateral hearing loss is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's contentions and the opinion of the May 2013 examiner.  The Veteran's contentions throughout this appeal establish a continuity of hearing loss symptomatology since his military service.  The Board finds the Veteran competent and credible.  The examiner's opinion also supports a finding of service connection.  Although the examiner provided a negative nexus opinion, the examiner also opined that tinnitus was a symptom associated with the Veteran's hearing loss and that the Veteran's tinnitus was related to his military service.  If the Veteran's tinnitus is due to his in-service acoustic trauma and is also a symptom associated with his bilateral hearing loss, it follows to reason that his bilateral hearing loss is also due to in-service acoustic trauma.  As such, notwithstanding the opinion regarding the etiology of the Veteran's bilateral hearing loss, when considering the remainder of the examiner's opinion and in affording the Veteran the benefit-of-the-doubt, the VA examination supports a finding of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


